Citation Nr: 1647383	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an adjustment disorder with anxiety and depressed mood.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for eustachian tube dysfunction.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from June 1997 to June 2001 and from August 2004 to July 2010. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

In September 2015, the Board denied the matters of entitlement to service connection for eustachian tube dysfunction and seizure disorder.  It also remanded the matters of entitlement to an initial evaluation in excess of 30 percent for an adjustment disorder, entitlement to service connection for a low back disorder, and entitlement to TDIU for additional development.

The Veteran appealed this decision to the Court.  The parties filed a Joint Motion for Partial Remand (Joint Motion) in May 2016, which was granted by Order of the Court that same month.  It directed the Board to provide adequate reasons or bases for the findings that the Veteran was not entitled to service connection for a eustachian tube dysfunction or for a seizure disorder.  The parties agreed that the Board erred by relying on its own medical judgment when it discounted diagnoses of eustachian tube dysfunction and a seizure disorder in December 2010 VA examination reports and found that there were no positive findings on physical examination for either claimed disorder, that a peripheral vestibular disorder was not diagnosed, that the findings on examination did not represent active ear disease, and that there was no evidence of a recent history of seizures.  Accordingly, the appeal was remanded to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the electronic claims file reveals that further development on the matters of entitlement to an initial evaluation in excess of 30 percent for an adjustment disorder, entitlement to service connection for eustachian tube dysfunction, low back disorder, and seizure disorder, and entitlement to TDIU is warranted.

As an initial matter, pursuant to the May 2016 Joint Motion, the Board will not proceed with final adjudication of the service connection claims until competent VA medical examinations and opinions are provided, in order to clarify the nature and etiology of the Veteran's claimed eustachian tube dysfunction and seizure disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the service connection claim for a low back disorder, service treatment records documented the Veteran's complaints and treatment for chronic back pain.  A July 2009 MRI examination report noted minimal desiccation and disc height loss at L5-S1, and minimal diffuse bulge at L5-S1.  In a December 2010 VA general examination report, the examiner noted the Veteran's history of back pain, but indicated that physical examination revealed no positive findings.  Range of motion was normal and pain free, straight leg raising was negative, and lumbar spine X-rays were normal.  The examiner diagnosed low back pain with normal examination.  However, an August 2010 private MRI report of the thoracic spine noted a small protrusion at T5-6 and very mild chronic anterior compression at T7 and T8.  Post-service VA outpatient records dated in December 2011 also listed degenerative thoracic spine disease among the Veteran's active problems.

Based on the foregoing discussion, the Board instructed the AOJ to afford the Veteran an examination by an appropriate examiner to clarify the current nature and etiology of his low back disorder in the September 2015 Remand.  Review of the record clearly showed that the requested examination was never even scheduled.  Thus, the Board may not proceed with final adjudication of the claim until the requested VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed low back disorder on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

The Veteran's attorney submitted an April 2012 affidavit from the Veteran which contains his report of symptoms related to his service-connected adjustment disorder that are worse than those noted at the November 2011 VA examination report.  The Board instructed the AOJ to afford the Veteran an examination by an appropriate examiner to determine the current severity of his service-connected adjustment disorder in the September 2015 Remand.  Review of the record showed that this requested examination was also never scheduled.  Thus, the Board will obtain an additional examination to clarify the current severity of the Veteran's service-connected adjustment disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Stegall v. West, 11 Vet. App. 268, 271 (1998); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In written statements of record, the Veteran has asserted that he was unemployed due to his service-connected disabilities.  Thus, the Board has determined that whether the Veteran is entitled to a TDIU is part and parcel of the determination of the above-referenced initial rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453   (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Generally, all issues "inextricably intertwined" with the issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Based on a cumulative review of the record, the Board also finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  In addition, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the initial rating claim for adjustment disorder to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Any updated VA treatment records should also obtained.  The record contains VA treatment records from the Orlando VA Medical Center (VAMC) most recently dated in February 2014.  Therefore, on remand, updated VA treatment records from the Orlando VAMC, to include all associated outpatient clinics, dated since February 2014, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the Veteran and his attorney have submitted assorted treatment records from and reported that he received at International Medical Center and Florida Hospital Deland for his claimed disorder.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his initial rating and service connection claims, to include any additional private treatment records from International Medical Center and Florida Hospital Deland.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his service-connected adjustment disorder and claimed low back, ear, and seizure disorders.

2.  The AOJ must also obtain updated treatment records pertaining to the Veteran's service-connected adjustment disorder and claimed low back, ear, and seizure disorders from Orlando VAMC, to include all associated outpatient clinics, for the time period from February 2014 to the present and associate them with the record.

3.  The Veteran must then be afforded an appropriate VA examination(s) in order to clarify the nature and etiology of his claimed eustachian tube dysfunction and seizure disorder.  Prior to conducting the examination(s), the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report(s) of the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed eustachian tube dysfunction or seizure disorder was causally or etiologically related to the Veteran's active service, to include in-service complaints and treatment for eustachian tube dysfunction in 2007 and a seizure event in November 2008.  The examiner must also acknowledge and reconcile the essentially negative findings with the listed diagnoses of eustachian tube dysfunction and service-connected seizure disorder in the December 2010 VA examination reports.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

4.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected adjustment disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings associated with the Veteran's service-connected adjustment disorder must be reported in detail.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

5.  The Veteran must also be afforded an appropriate VA examination in order to clarify the nature and etiology of his claimed low back disorder.  Prior to conducting the examination, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed low back disorder was causally or etiologically related to the Veteran's active service, to include in-service complaints and treatment for chronic back pain.  The examiner must also acknowledge and discuss the findings in the August 2010 private MRI report.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

6.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from August 2010 to the present. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

7.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2014 SOC as well as whether the assignment of an extraschedular TDIU rating is warranted under 38 C.F.R. § 4.16(b).  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

